The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 26 August 2021 in which claims 21-52 are presented for examination. Claims 21-52 are therefore pending in the application.

Information Disclosure Statement
MPEP 609.02.II.A.2. notes “Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications.” Applicant has submitted multiple Office Actions including the 892 of those Office Actions in the IDS and also references on those 892 separately. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25, 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites ‘without allowing the external entity to interact with the respective application’; however, the claim also recites ‘an external entity which issued the at least one monitor command’. Thus the application is being issued a monitoring command by the external entity which is a form of interacting.
Claim 25, 36 also recites the limitation "the another node" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23, 25-34, 36-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suit (hereinafter “Suit”, 2012/0167094) in view of Kutch (hereinafter “Kutch”, 2005/0038808).
As per Claim 21, Suit discloses a method for monitoring one or more distributed applications running on a cluster comprising a plurality of interconnected data processing nodes, the plurality of data processing nodes comprising respective ones of a plurality of application processing modules each comprising a respective application running thereon, the method comprising:
	receiving, at an application monitoring module of the cluster, at least one monitor command, wherein the application monitoring module is in data communication with each of the plurality of application processing modules via at least a management plane (at least Suit paragraph 42-45, 51; application server receiving message relating to node status for state and profiling engine);
	configuring the application monitoring module to selectively implement one or more processes for assessing activity of a particular one of the plurality of application processing modules that arise from execution of the respective application running thereon (at least paragraph 45; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest); and 
	using at least the configured application monitoring module, causing the application monitoring module to selectively implement the one or more processes for the assessing activity of a particular one of the plurality of application processing modules that arise from execution of the respective application running thereon (at least paragraph 43, 51; application server with CPU operational usage); 
	wherein, the assessing activity is performed via the management plane (at least Fig. 1; paragraph 43, 51; state and profiling engine 626, local agent data collection 500 separate from web application 111).
	Suit fails to explicitly disclose such that the one or more processes implemented by the monitoring service module are out-of-band relative to processes of the respective applications running on each one of the application processing modules. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Kutch. Kutch discloses, in an analogous art, an out-of-band connection to a BMC controller of a network server being able to gain access to certain information, such as resource usage, of a processor of the network server (at least paragraph 3, 10-15, 33, 35). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Kutch’s out-of-band management and monitoring with Suit, as Kutch discloses that such information, including resource usage/load monitoring, were typically only available to in-band management, and that allowing a remote user and application to access more detailed information of the server/processor with a dedicated processor/controller adds capabilities to Suit's system with little costs to system resources.
As per Claim 22. The method of Claim 21, wherein: the configuring the application monitoring module further comprises configuring the application monitoring module to selectively implement one or more processes for outputting event data generated by the particular one of the plurality of application processing modules (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor); and the using at least the configured application monitoring module further comprises using the application monitoring module to selectively implement the one or more processes for outputting event data generated by the particular one of the plurality of application processing modules (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 23. The method of Claim 22, wherein the assessing comprises using at least one filter function to manipulate execution of the respective application running thereon to configure at least one aspect of the generation of the event data (at least paragraph 52-53, 122; system administrator filtering the information for visualization in web browser).
As per Claim 25. The method of Claim 22, further comprising implementing, by one or more of the plurality of data processing nodes, a first security domain not accessible by an external entity which issued the at least one monitor command, and implementing, by another one of the plurality of data processing nodes, a second security domain accessible by the external entity; and wherein outputting the event data includes transmitting the event data to the another node, thereby enabling the events to be monitored by the external entity without allowing the external entity to interact with the respective application by which the events were generated (at least paragraph 42-43, 52; network nodes, system administrator performing only network traffic analysis and/or other network management tasks and not having access to business application; administrator (node) having administrative privileges in admin security domain that is separate (different security domain) from the nodes executing application).
As per Claim 26. The method of Claim 21, wherein the configuring is responsive to receiving the command (at least paragraph 45; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest).
As per Claim 27. The method of Claim 21, wherein the assessing activity includes alerting an external entity of resource consumption by a particular one of the plurality of application processing modules exceeding a prescribed limit (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 28. The method of Claim 27, wherein the application monitoring module comprises a resource assessor process, and is present on the management plane (at least paragraph 42-46; data collection agent(s) collecting state and relationship information about nodes, performance/utilization information of eg. CPU usage/resource usage/assessor).
As per Claim 29. The method of Claim 27, further comprising implementing, by one or more of the plurality of data processing nodes, a first security domain not accessible by the external entity, and implementing, by another one of the plurality of data processing nodes, a second security domain accessible by the external entity (at least paragraph 42-43, 52; network nodes, system administrator performing only network traffic analysis and/or other network management tasks and not having access to business application; administrator having administrative privileges in admin security domain).
As per Claim 30. The method of Claim 21, wherein the management plane comprises one or more dedicated system resources (at least paragraph 40-45; deploy data collection agents onto network nodes).
As per Claim 31. The method of Claim 30, wherein the one or more dedicated system resources comprise one or more dedicated system resources with respect to the application processing modules; and wherein the one or more dedicated system resources do not consume resources dedicated to the application processing modules (at least paragraph 40-45; deploy data collection agents onto network nodes).
As per Claim 32, Suit discloses a non-transitory computer readable apparatus comprising a storage medium, the storage medium comprising at least one compute program, the at least one computer program configured to, when executed on an out-of-band application monitoring system of a cluster, the cluster comprising a plurality of data processing nodes interconnected by at least the out-of-band application monitoring system, monitor one or more distributed applications running on the plurality of interconnected data processing nodes by at least: 
	receipt, at the application monitoring system of the cluster, at least one monitor command (at least Suit paragraph 42-45, 51; application server receiving message relating to node status for state and profiling engine); and 
responsive to the received at least one monitor command, configuration of the application monitoring system to cause implementation of one or more processes for assessing activity of an application processing module associated with at least one of the plurality of data processing nodes, the activity resulting from execution of an application running on the at least one data processing node (at least paragraph 45; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest); and 
wherein, the assessing activity is performed via the out-of-band application monitoring system  (at least Fig. 1; paragraph 43, 51; state and profiling engine 626, local agent data collection 500 separate from web application 111).
	Suit fails to explicitly disclose such that the implemented one or more processes are out-of-band relative to processes of the application running on the at least one data processing node. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Kutch. Kutch discloses, in an analogous art, an out-of-band connection to a BMC controller of a network server being able to gain access to certain information, such as resource usage, of a processor of the network server (at least paragraph 3, 10-15, 33, 35). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Kutch’s out-of-band management and monitoring with Suit, as Kutch discloses that such information, including resource usage/load monitoring, were typically only available to in-band management, and that allowing a remote user and application to access more detailed information of the server/processor with a dedicated processor/controller adds capabilities to Suit's system with little costs to system resources.
Claims 33-34, 36-41 do not, in substance, add or define any additional limitations over claims 21-24, 26-31 and therefore are rejected for similar reasons, supra.

As per Claim 42, Suit discloses a computerized system comprising: 
	a cluster of interconnected data processing nodes, the plurality of data processing nodes comprising respective ones of a plurality of central processing units each configured to execute a respective application thereon (at least paragraph 51; a business application will typically include a primary application with one or more executables that execute on one or more nodes of the network), and 
	 a system comprising an application monitoring module in data communication with each of the plurality of central processing units, the application monitoring module configured to provide one or more application monitoring services (at least Suit paragraph 42-45, 51; application server receiving message relating to node status for state and profiling engine); 
	wherein the application monitoring module is configured to: 
	selectively implement, responsive to one or more commands received thereby and issued by a computerized user process external to the system, one or more processes to assess activity of a particular one of the plurality of central processing units that arise from execution of the respective application thereof (at least paragraph 43, 51, 45; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; application server with CPU operational usage), and 
	   based at least on the assessment of the activity, cause forwarding of generated event data related to the assessment to the computerized user process (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
	Suit fails to explicitly disclose an out-of-band monitoring system, out-of-band of processes executed on each one of the central processing units. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Kutch. Kutch discloses, in an analogous art, an out-of-band connection to a BMC controller of a network server being able to gain access to certain information, such as resource usage, of a processor of the network server (at least Kutch paragraph 3, 10-15, 33, 35). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Kutch’s out-of-band management and monitoring with Suit, as Kutch discloses that such information, including resource usage/load monitoring, were typically only available to in-band management, and that allowing a remote user and application to access more detailed information of the server/processor with a dedicated processor/controller adds capabilities to Suit's system with little costs to system resources.
As per Claim 43. The system of Claim 42, wherein the provision of the one or more application monitoring services out-of-band of processes executed on each one of the central processing units is enabled at least in part via configuration of at least the application monitoring module to use dedicated hardware and software resources for provision of the application monitoring services, the dedicated hardware and software resources not being part of the cluster of interconnected data processing nodes (at least paragraph 40-45; data collection agents on each of the nodes; Kutch paragraph 3, 10-15, 33, 35 dedicated hardware processors).
As per Claim 44. The system of Claim 43, wherein the one or more commands comprise resource assessment specification data, the resource assessment specification data configured to enable configuration of a protocol, the protocol used in the assessment of the activity (at least paragraph 43-49; eg. messages handled by EJB module which inspects message for processing).
As per Claim 45. The system of Claim 43, wherein the respective applications comprise at least a portion of a common distributed application (at least paragraph 51; a business application will typically include a primary application with one or more executables that execute on one or more nodes of the network).
As per Claim 46. The system of Claim 42, wherein the assessment of the activity comprises assessment of consumption of one or more compute resources within at least the particular one of the plurality of central processing units (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 47. The system of Claim 43, wherein the assessment of the consumption of one or more compute resources within at least the particular one of the plurality of central processing units comprises assessment relative to an operator-defined limit (at least paragraph 84, 43, 45, 51, 93, 105-106, Fig. 3A; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 48. The system of Claim 47, wherein the one or more commands comprise resource assessment specification data, the resource assessment specification data configured to enable configuration of a protocol, the protocol used in the assessment of the activity, the resources assessment specification data comprising data indicative of the operator-defined limit (at least paragraph 84, 43-51, 93, 105-106, Fig. 3A; eg. messages handled by EJB module which inspects message for processing; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 49. The system of Claim 43, wherein the assessment of the consumption of one or more compute resources within at least the particular one of the plurality of central processing units comprises assessment relative to a limit computed or derived by the out-of-band monitoring system itself (at least paragraph 84, 43, 45, 49, 93, 105-106, Fig. 3A; state based on threshold defined by system administrator, which may include a metric that either exceeds or underperforms in a specific area of interest; message sent from agent regarding CPU operational usage threshold and alert state; state and profiling engine 626 of system 100 monitoring the network environment by receiving configuration messages from external network nodes of resource usage and allocation and GUI for system admin to monitor).
As per Claim 50. The system of Claim 42, wherein the one or more application monitoring services out-of-band of processes executed on each one of the central processing units comprise a plurality of decentralized services that can be provided to respective ones of a plurality of computerized user processes disposed on decentralized computerized apparatus external to the cluster (at least paragraph 33-34, 43, 51; another business application service group).
As per Claim 51. The system of Claim 48, wherein the out-of-band monitoring system further comprises at least one module configured to implement an event data store or log which is inaccessible to the plurality of computerized user processes (at least paragraph 48; Data output from network traffic analysis engine 625 may be sent to ontological description creation engine 613. Initially, the data may be handled by the RDF API knowledge base 620 where the data is categorized and stored utilizing a predefined entity relationship).
As per Claim 52. The system of Claim 49, wherein the implementation of the event data store or log which is inaccessible to the plurality of computerized user processes comprises use of a first security domain wherein the event data store or log is maintained and is inaccessible to the plurality of computerized user processes, and at least one second security domain whereby one or more of the computerized user processes may obtain at least portions of the event data without interaction of the application via the forwarded generated event data (at least paragraph 42-43, 52; network nodes, system administrator performing only network traffic analysis and/or other network management tasks and not having access to business application; administrator (node) having administrative privileges in admin security domain that is separate (different security domain) from the nodes executing application).

Claims 24, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suit (hereinafter “Suit”, 2012/0167094) in view of Kutch (hereinafter “Kutch”, 2005/0038808), further in view of Gammenthaler et al (hereinafter “Gammenthaler”, 2006/0250971).
As per Claim 24. Suit and Kutch fail to explicitly disclose wherein the outputting the event data comprises applying a time stamp to the event data based upon a global time to which a local time of each one of the nodes is synchronized. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Gammenthaler. Gammenthaler discloses, in an analogous network monitoring art, resolving differences between globally distributed time stamps and the local time a signal unit writes information (at least paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Gammenthaler’s global time stamp with Suit and Kutch, as Suit discloses storing a history of operating data to analyze future scenarios and simulations and particularly for Suit’s plurality of networks nodes and virtual machines each having their own operating system and times, such synchronization among timestamps for historic operating data with global time stamps would ensure accurate historic data to be used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43, 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,132,277. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘277 claim 1 anticipates as illustrated in the table’s side-by-side comparison where bolded portions of ‘832 claim 21 are anticipated by bolded portions of ‘277 and italicized text of ‘277 claim 1 anticipate ‘832 Claims 22-43, 46-48:
‘832
‘277
21. A method for monitoring one or more distributed applications running on a cluster comprising a plurality of interconnected data processing nodes, the plurality of data processing nodes comprising respective ones of a plurality of application processing modules each comprising a respective application running thereon, the method comprising:
	receiving, at an application monitoring module of the cluster, at least one monitor command, wherein the application monitoring module is in data communication with each of the plurality of application processing modules via at least a management plane;
	configuring the application monitoring module to selectively implement one or more processes for assessing activity of a particular one of the plurality of application processing modules that arise from execution of the respective application running thereon; and 
	using at least the configured application monitoring module, causing the application monitoring module to selectively implement the one or more processes for the assessing activity of a particular one of the plurality of application processing modules that arise from execution of the respective application running thereon; 
	wherein, the assessing activity is performed via the management plane such that the one or more processes implemented by the monitoring service module are out-of-band relative to processes of the respective applications running on each one of the application processing modules.


1. A data processing node, comprising: a plurality of application central processing units each having a respective application running thereon; and a management processor unit coupled to each one of the application central processing units, wherein the management processor unit comprises an application monitoring services module including a resource assessor and an event reporter, wherein the management processor unit comprises dedicated system resources with respect to the application central processing units such that processes implemented by the application monitoring services module are out-of-band of application processes carried out on each one of the application central processing units, wherein the processes implemented by the application monitoring services module are performed on the management processor unit and do not consume resources of the application central processing units, wherein the application monitoring services module is configured to selectively implement one or more processes for assessing activity of a particular one of the application central processing units that arise from execution of the respective application running thereon and is configured to selectively implement one or more processes for outputting events generated by a particular one of the application central processing units that arise from execution of the respective application running thereon, wherein the processes implemented by the application monitoring services module include alerting an external entity of resource consumption by a particular one of the application central processing units exceeding an operating limit; wherein: the data processing node is one node within a cluster of interconnected nodes and implements a security domain not accessible by the external entity, wherein another node in the cluster of nodes implements a different security domain accessible by the external entity, and wherein outputting the events includes transmitting the events to the another node, thereby enabling the events to be monitored by the external entity without allowing the external entity to interact with the respective application by which the events were generated; the application monitoring services module performs processes for assessing activity of the particular one of the application central processing units that arise from execution of the respective application running thereon; assessing activity of the particular one of the application central processing units includes using a filter function to manipulate execution of the respective application running thereon to influence a manner in which the events are generated; outputting the events includes applying a time stamp to each one of the events; the data processing node is one node within a cluster of interconnected nodes; and the time stamp applied to each one of the events is based upon a global time to which a local time of each one of the nodes is synchronized.



Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443